Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Lee Birchett appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice for failure to complete a consent to the collection of fees form as ordered by the magistrate judge. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Birchett v. Williams, No. 3:08-cv-00762-REP (E.D.Va. Feb. 19, 2009). We deny Birchett’s motions for appointment of counsel and motion for a transcript at government expense. We dispense with oral argument *844because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.